Opinion issued January 29, 2019




                                     In The

                              Court of Appeals
                                     For The

                           First District of Texas
                            ————————————
                              NO. 01-18-00956-CV
                            ———————————
   AMBER AND RYAN CARROLL AND MARKET-TIERS, INC. D/B/A
                  BLUE ENDO, Appellants
                                        V.
                          NICOLE TRAN, MD, Appellee



                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-69798


                          MEMORANDUM OPINION

      Appellants have filed a motion to dismiss the appeal. See TEX. R. APP. P.

10.3(a)(2), 42.1(a)(1).   No opinion has issued.    See TEX. R. APP. P. 42.1(c).

Further, although appellants failed to include a certificate of conference in their
motion, appellants’ motion includes a certificate of service, more than 10 days

have passed since the motion was filed, and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                           2